825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ELECTRICAL WORKERS' PENSION TRUST FUND OF LOCAL UNION #58,IBEW, et al., Trust Funds Established Under, andAdministered Pursuant to, Federal Law,Plaintiffs-Appellees,v.JAJ ENERGY MANAGEMENT SYSTEMS, INC., a CorporationIncorporated Under the Law of the State of Michigan, and itsPrincipal Officers, John A. Johnson, Mary D. Johnson andDarryl E. Farmer, Defendants-Appellants.
Nos. 87-1520, 87-1567
United States Court of Appeals, Sixth Circuit.
July 31, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
Defendant-appellant JAJ Energy Management Systems, Inc.  (JAJ) moves for an order, which, inter alia, stays execution on a default judgment entered November 26, 1984 and a supplemental judgment entered December 23, 1986.  The plaintiff-appellee union responded in opposition to the stay and moves to dismiss the appeal.  JAJ has responded in opposition to dismissal.


2
We have reviewed the seven orders which are the subject of JAJ's appeal and conclude that the motion to dismiss must be granted.  Initially, we find that we may not review the orders of November 26, 1984, November 18, 1985, November 22, 1985, December 23, 1986 and March 10, 1987 because the notice of appeal was filed late.  Under Fed.  R. App.  P. 4(a)(1), a notice of appeal shall be filed within 30 days after the date of entry of the judgment or order appealed from.  JAJ filed its notice of appeal on June 8, 1987, beyond the 30-day limit.  An untimely notice of appeal deprives the court of jurisdiction.  Browder v. Director, Ill.  Dept. of Corrections, 434 U.S. 257 (1978).  We also do not have jurisdiction of the order of May 13, 1987 rescheduling a judgment debtor examination and assessing costs since it is clearly not a final order under 28 U.S.C. Sec. 1291 or Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
Finally, JAJ seeks review of an order denying a motion to disqualify filed by one of its officers.  Based upon the limited record before us, it appears that the officer was not a party or an attorney.  In this circuit, a corporation may appear in federal court only through an attorney.  Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir. 1984); Ginger v. Cohen, 426 F.2d 1385, 1386 (6th Cir. 1970).  Under these circumstances, the corporation cannot appeal from an order denying a motion not properly before the district court.


4
Therefore, it is ORDERED that the motion to dismiss is granted and the motion for a stay is denied as moot.